Name: Regulation (EEC) No 1410/74 of the Council of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 150/4 Official Journal of the European Communities 7. 6 . 74 REGULATION (EEC) No 1410/74 OF THE COUNCIL of 4 June 1974 on the tariff treatment applicable to goods imported for free circulation in the event of disasters occurring in the territory of one or more Member States steps must be taken to ensure the collection of the customs duties, charges having equivalent effect, agri ­ cultural levies and other import charges to which they are liable, HAS ADOPTED THIS REGULATION : Article 1 1 . Goods imported for free circulation by State organizations or by organizations approved by the competent authorities of the Member States and intended : (a) either for free distribution to victims of disasters occurring in the territory of one or more Member States, (b) or to be made available free of charge to the victims of these disasters, while remaining the property of the organizations in question , may, under the conditions laid down by this Regula ­ tion, be exempted from duties, charges having equiva ­ lent effect, agricultural levies and other import charges provided for under the common agricultural policy and Regulation (EEC) No 1059/69 . 2 . The exemption referred to in paragraph 1 may also be granted for goods imported for free circulation by relief teams in order to cover their requirements for the duration of their activity. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 28 , 43 and 235 thereof ; Having regard to the proposal from the Commission ; Having regard to the Opinion of the European Parlia ­ ment (^ ; Whereas, if effective aid is to be given to the victims of disasters occurring in the territory of one more Member States, it is expedient that, wherever possible, goods imported from non-member countries by State organizations or by approved organizations to be distri ­ buted free of charge or made available to the popula ­ tion of the areas concerned should be exempted from customs duties, charges having equivalent effect, agri ­ cultural levies and other import charges provided for under the common agricultural policy and Council Regulation (EEC) No 1059/69(2) of 28 May 1969 laying down the trade arrangements applicable to certain goods resulting from the processing of agricul ­ tural products, as last amended by Regulation (EEC) No 1491 /73 (3); Whereas the same exemption may be applied for goods imported from non-member countries in order to meet the requirements of relief teams for the dura ­ tion of their activity ; Whereas, on 8 June 1970 , the Customs Cooperation Council adopted a Recommendation to the same effect with a view to accelerating the dispatch of aid in times of disaster ; Whereas provision should be made for an emergency procedure in order that the Commission, after consulting the Member States, may decide in relation to each individual case whether there are grounds for authorizing exemption ; whereas, pending this deci ­ sion, the Member States must be able to authorize the temporary suspension of customs duties, charges having equivalent effect, agricultural levies and other import charges to which the goods imported are liable, subject to an undertaking by the importing organization to pay these dues if final exemption is withheld ; Whereas, if the goods for which exemption is granted are not used for their intended purpose, the necessary Article 2 Granting of the exemption referred to in Article 1 shall be subject to a decision by the Commission, acting at the request of the Member State or States concerned in accordance with an emergency proce ­ dure entailing the consultation of the other Member States . This decision shall , where necessary, lay down the scope and the conditions of exemption . Pending notification of the Commission's decision , Member States affected by a disaster may, in respect of goods imported for the purposes listed in paragraph I, authorize the suspension of any customs duties, charges having equivalent effect, agricultural levies and other import charges provided for under the common agricultural policy and Regulation (EEC) No 1059/69 , subject to an undertaking by the importing (') OJ No C 62, 31 . 7 . 1973 , p. 42. (2 ) OJ No L 141 , 12. 6 . 1969, p. 1 . (3 ) OJ No L 151 , 7. 6 . 1973, p. 1 . 7. 6 . 74 Official Journal of the European Communities No L 150/5 organization to pay these dues if exemption is with ­ held . Article 3 (b) the goods referred to in Article 1 ( 1 ) (b) are not transferred to the possession of third parties, either for a consideration or free of charge, after they cease to be used by disaster victims, without having previously been subjected to the customs duties, or charges having equivalent effect, assessed at the relevant rate in force on the day of transfer, on the basis of the customs value recognized or admitted on that date by the competent authori ­ ties in the Member State in which the formalities for entry into free circulation took place . Exemption may not be granted for organizations whose accounting procedures are such that the compe ­ tent authorities are unable to supervise their opera ­ tions or which fail to offer all the guarantees consid ­ ered necessary. Article 4 Article 5 Member States shall take all necessary steps to ensure that : (a) goods allowed into free circulation under the exemption referred to in Article 1 are not used for purposes other than those for which exemption was granted, This Regulation shall enter into force two months after the date of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 4 June 1974. For the Council The President H. D. GENSCHER